DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan (US Pat. Pub. 2014/0296841 A1).
Regarding claim 1, Brannan provides for a microwave ablation system having an elongate microwave ablation probe (see figure 2) comprising: a probe body comprising a radiation window that is at least partially transparent to microwave energy (shaft 18 with at least a portion along 16 which is transparent to microwave energy so as to allow for the radiation of energy therealong), an antenna within the probe body (antenna 12 with radiating portion 16), the antenna having a radiating portion for emission of microwave energy at a distal portion of the probe body (see figure 2), wherein the radiating portion is aligned with the radiation window (as in figure 2), a cable within the probe body, connected to the antenna, comprising at least one conductor (14), a first distal electrode located along the probe body distal to the radiation window (54), and a first proximal electrode located along the probe body proximal to the radiation window (one of 52f-h), a microwave energy source connected to the antenna via the cable (100 having a portion for output of microwave energy as in [0025] and with 138 as in [0033]), a radiofrequency energy source connected to the first distal electrode with a first distal lead and connected to the first proximal electrode with a first proximal lead (see [0043] with the RF signal disclosed therein), and a sensing circuit connected to the first distal electrode and first proximal electrode (AZCM 232), the sensing circuit configured to generate at least one signal corresponding to an impedance of tissue (see [0026] and [0027]).
	Regarding claim 3, Brannan provides that the sensing circuit is configured to sense a first bipolar impedance between the first distal electrode and the first proximal electrode (see [0026] providing for measuring of impedance between 54 and each of 52f-h).
	Regarding claim 4, Brannan provides for a second distal electrode located along the probe body distal to the radiation window (a second one at 52a).
	Regarding claim 5, Brannan provides that the sensing circuit is configured to sense a first bipolar impedance between the first distal electrode and the second distal electrode (see the sensing between 54 and 52a).
	Regarding claim 6, Brannan provides for a second proximal electrode located along the probe body proximal to the radiation window (a second one of 52f-h).
	Regarding claim 7, Brannan provides that the sensing circuit is configured to sense a first bipolar impedance between the first proximal electrode and the second proximal electrode (see [0047] providing for 52f-h to provide individual sensing between the electrodes).
	Regarding claim 8, Brannan provides that the sensing circuit is configured to sense a second bipolar impedance between the first distal electrode and the first proximal electrode and a third bipolar impedance between the first distal electrode and the second proximal electrode (via the sequential sensing of the impedance between 54 and 52f, and then sensing between 54 and 52g).
	Regarding claim 10, Brannan provides that the first distal electrode or first proximal electrode comprises a band located on an exterior surface of the probe body (see [0027] with the disclosure of each electrode being “circumferentially along the outer peripheral surface 38).
Regarding claim 11, Brannan discloses that the probe body further comprises a microwave shielding structure defining the radiation window (inner structure at 28 defines the window as set forth in the rejection of claim 1 above), wherein the first distal lead and first proximal lead are electrically isolated from the antenna (as in figure 2 with the least at 56 being isolate from 14/16) and are configured to be outside of the microwave shielding structure and underneath an insulation layer (see figure 2 with 56 being outside of 28 and within 60).
Regarding claim 12, Brannan provides for a microwave ablation system having: an elongate microwave ablation probe (See figure 2) comprising a probe body comprising a radiation window that is at least partially transparent to microwave energy (shaft 18 with at least a portion along 16 which is transparent to microwave energy so as to allow for the radiation of energy therealong), an antenna within the probe body (antenna 12 with radiating portion 16), the antenna having a radiating portion for emission of microwave energy at a distal portion of the probe body (see figure 2), wherein the radiating portion is aligned with the radiation window (as in figure 2), a cable within the probe body, connected to the antenna, comprising at least one conductor (14), a first electrode located along the probe body (54 or, alternatively, one of 52a-h), and a second electrode located along the probe body (one of 52a-h), a microwave energy source connected to the antenna via the cable (100 having a portion for output of microwave energy as in [0025] and with 138 as in [0033]), a radiofrequency energy source connected to the first electrode with a first lead and connected to the second electrode with a second lead (see [0043] with the RF signal disclosed therein), and a sensing circuit connected to the first electrode and second electrode (AZCM 232), the sensing circuit configured to generate at least one signal corresponding to an impedance of tissue (see [0026] and [0027]), the system configured to use the impedance of tissue to detect a change in tissue due to microwave ablation (via the use of the impedance sensing of the AZCM 232 to detect changes in impedance through the tissue irradiated by 14).
Regarding claim 13, Brannan provides that the first electrode is a first proximal electrode located along the probe body proximal to the radiation window and the second electrode is a second proximal electrode located along the probe body proximal to the radiation window (see [0047] providing for a first and second of 52f-h being proximal to the defined window, and with [0047] providing individual sensing between the electrodes).
Regarding claim 14, Brannan provides that the first electrode is a first distal electrode located along the probe body distal to the radiation window and the second electrode is a first proximal electrode located along the probe body proximal to the radiation window (see [0026] providing for measuring of impedance between 54 and one of 52a/b).
Regarding claim 15, Brannan provides for a method of microwave ablation comprising: providing a microwave ablation system comprising a probe having a probe body (shaft 18, see figure 2), an antenna having a radiating portion for emission of microwave energy (antenna 12 with the radiating portion 16), wherein the radiating portion is aligned with a window portion that is at least partially transparent to microwave energy (shaft 18 with at least a portion along 16 which is transparent to microwave energy so as to allow for the radiation of energy therealong), a first distal electrode located along the probe body distal to the window portion (54), and a first proximal electrode located along the probe body proximal to the window portion (one of 52f-h), delivering microwave energy to the radiating portion (via the provision of microwave energy from 100 with 138 to 16), delivering radiofrequency energy to the first distal electrode and the first proximal electrode (delivery of RF energy as in [0043] to the electrodes 54 and 52a-h), measuring an impedance of tissue using a sensing circuit connected to the first distal electrode and to the first proximal electrode (via the sensing of impedance through 232, see at least [0026] and [0027]), and determining a tissue change using the impedance of tissue measured by the sensing circuit (see, for example [0043] providing for monitoring of impedance and the determination that an impedance level is reached).
Regarding claim 20, Brannan provides for measuring an impedance between the first distal electrode and the first proximal electrode (measurement of impedance as disclosed throughout Brannan between the electrode 54 and one of 52f-h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US Pat. Pub. 2014/0296841 A1) as applied to claims 1 and 15 above, and further in view of Nagase et al. (JP 2001037776 A)
Regarding claim 2, Brannan fails to provide that the sensing circuit is configured to sense a first impedance between the first distal electrode and a reference patch on an external surface of a body and a second impedance between the first proximal electrode and the reference patch. Nagase provides for a similar microwave treatment device for being inserted within the body, and the utilization of impedance monitoring between proximal and distal electrode on the shaft of a device (6a/b) and a reference patch electrode (9). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an additional reference patch electrode as in Nagase in addition to the proximal and distal electrodes of Brannan to provide for an alternative impedance measuring path so as to determine the state of treatment during microwave application. Nagase readily provides that such provides for an alternative path to provide for detection of impedance during treatment in additional to electrode paths on the device thereby providing a better picture of overall treatment. 
Regarding claim 19, Brannan fails to provide for the step of measuring a first impedance between the first distal electrode and a reference patch on an external surface of a body, and measuring a second impedance between the first proximal electrode and the reference patch. Nagase provides for a similar microwave treatment device for being inserted within the body, and the utilization of impedance monitoring between proximal and distal electrode on the shaft of a device (6a/b) and a reference patch electrode (9). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an additional reference patch electrode as in Nagase in addition to the proximal and distal electrodes of Brannan to provide for an alternative impedance measuring path between the first distal/proximal electrode and the reference patch so as to determine the state of treatment during microwave application. Nagase readily provides that such provides for an alternative path to provide for detection of impedance during treatment in additional to electrode paths on the device thereby providing a better picture of overall treatment. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US Pat. Pub. 2014/0296841 A1) as applied to claim 15 above, and further in view of Behzadian (US Pat. Pub. 2006/0074413 A1).
Regarding claim 16, Brannan provides for sampling a first impedance at a first time and sampling a second impedance at a second time (sampling of impedance in real-time as in [0028] would provide for multiple sampling). Brannan, while being concerned with multiple samplings of impedance via multiple pairings of electrodes, contemplates that such samplings are compared to predetermined threshold values, and not a comparison of the first impedance to the second impedance. Behzadian discloses an similar manner of determining characteristics of lesions utilizing the sensing of impedance between multiple electrodes on a surgical device. Behzadian further contemplates the comparison of impedance between various ones of the device to determin lesion status (see [0051] disclosing the determination of impedance between electrodes as not changing). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a comparison between the first sampling and the second sampling of the impedance value as taught by Behzadian with the method of Brannan to provide for a further manner of determining lesion status such that full lesion formation is achieved and uniform ablation can be assured (Behzadian [0051]). 
	Regarding claim 17, in view of the combination with Behzadian above, the combined method would further include that a microwave ablation treatment endpoint based on the comparison of the first impedance to the second impedance. Such would be further in view of the teaching in [0051] of Behzadian providing that the achievement of the complete and uniform lesion occurs based on the comparison.
	Regarding claim 18, in view of the combination with Behzadian above, it would have been further obvious to provide the step of adjusting a therapy parameter based on the comparison of the first impedance to the second impedance, wherein the therapy parameter is selected from a group consisting of: power provided to a microwave energy source and a time length of ablation procedure. Given that Behzadian provides for such comparison to indicate the full and complete formation of the lesion the Examiner is of the position that it would then be further obvious to one of ordinary skill to adjust either the power to zero of the time length to completion upon the achievement of the completed lesion to thereby end the treatment.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: During the search of the prior art, the Examiner has failed to find any disclosure which discloses, fairly suggests, or otherwise renders obvious the combination of claim features set forth in claim 9. Specifically, while Brannan provides for a plurality of electrodes along the length of the shaft of the device, the Examiner has failed to find any disclosure which would result in at least one proximal electrode to also function as a choke. The Examiner has failed to find any prior art that teaches a proximal electrode for impedance sensing as required by the claim 1 and then also to include the choke functionality as in claim 9.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794